             Case 8-20-08046-ast            Doc 2       Filed 03/16/20          Entered 03/16/20 12:31:48


                                UNITED STATES BANKRUPTCY COURT
                                     Eastern District of New York
                               NOTE: All documents filed in this matter must be identified by both
                            adversary and bankruptcy case numbers, case chapter and judge's initials.

In re: Orion Healthcorp, Inc.                                                         Bankruptcy Case No.: 8−18−71748−ast

Howard M. Ehrenberg
                                                         Plaintiff(s),
−against−                                                                        Adversary Proceeding No. 8−20−08046−ast
John Johnston
David Andrew Clark
Shawn H. Zimberg
Joseph A. Seale
Truc To
John Esposito
Mark Bellisimo
Cliona Sotiropoulos
Arvind Walia
Dale Brinkman
Melodie Kraljev
Alon P. Baram
Moshe "Mark" Menachem Feuer
Sir Rodney Malcolm Aldridge
                                                        Defendant(s)

                           SUMMONS IN AN ADVERSARY PROCEEDING


YOU ARE SUMMONED and required to submit a motion or answer to the complaint, which is attached to this
summons, to the Clerk of the Bankruptcy Court within 30 days after the date of issuance of this summons, except that
the United States and its offices and agencies shall submit a motion or answer to the complaint within 35 days.

Address of Clerk:
                                                        United States Bankruptcy Court
                                                        290 Federal Plaza
                                                        Central Islip, NY 11722
At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

Name and Address of Plaintiff's Attorney:
                                                                    Christopher A. Lynch
                                                                    REED SMITH LLP
                                                                    599 Lexington Ave.
                                                                    22nd Floor
                                                                    New York, NY 10022

If you make a motion, your time to answer is governed by Bankruptcy Rule 7012.


IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT, AND JUDGMENT BY DEFAULT
MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.
                 Case 8-20-08046-ast                  Doc 2           Filed 03/16/20     Entered 03/16/20 12:31:48


Dated: March 16, 2020                                                  Robert A. Gavin, Jr., Clerk of the Court




Summons (AST)[Summons and Notice of Pretrial Conf. rev. 05/27/2016]
